814 So. 2d 539 (2002)
Alexis Consepcion LEIVA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-3111.
District Court of Appeal of Florida, Third District.
May 1, 2002.
Alexis Consepcion Leiva, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before COPE, FLETCHER and SHEVIN, JJ.
PER CURIAM.
We affirm the order revoking probation. However, we strike the portion of the order finding that defendant violated probation by failing to pay costs of supervision and to participate in the domestic intervention program in order to conform the order to the trial court's oral pronouncements. Smith v. State, 752 So. 2d 69 (Fla. 3d DCA 2000).
Affirmed as corrected.